DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 1-10 are pending in the application.  Claim 10 is withdrawn from consideration due to Applicant’s elections. 
Amendments to claims 1 and 3, and new claim 10, filed on 1/7/2021, have been entered in the above-identified application.

Election/Restrictions
Newly submitted claim 10 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the copper nonwoven fabric of claims 1-9 can be made by another process such as a method consisting of compression molding copper fibers.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 10 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	
	

Claim Rejections - 35 USC § 102 or 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Isobe (JP61-225400 A, using the machine translation filed with the IDS on 4/24/2020 for citations). 

Regarding claims 1-3, 5 and 7-9, Isobe teaches an electrically conductive metal fiber blended sheet with a large amount of metal fibers, made by a wet papermaking method (middle of page 3 and claim 1).  Isobe teaches that the metal fiber is a stainless steel fiber, brass fiber, copper fiber or aluminum fiber having a fiber diameter of 2 to 16 µm and a fiber length of 2 to 12 mm (see bottom of page 4).  Isobe teaches preparing a sheet blended with 5 to 50 parts by weight of PVA fiber for 100 parts by weight of metal fiber, that is, to incorporate the metal fiber in a high blending ratio of 66 to 95% by weight of the total sheet weight to form a sheet, wherein a specific PVA fiber is used as a binder (see the paragraph bridging pages 4-5).  

With regard to the claimed plastic deformation, elastic deformation, clark stiffness, elongation and tensile strength properties, the examiner notes that applicant has provided at paragraphs [0042]-[0043], [0049], [0064]-[0069], [0072]-[0075] and the Examples of applicant’s published specification specific structural examples which provide the structure and properties claimed (see US 2019/0257014 A1).  The examiner notes that the structure and methods of Isobe discussed above are the same as or are substantially similar to those disclosed by applicant.  Thus, it is the position of the Office that the product of Isobe would have the claimed property as the same compound necessarily has the same properties.

In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be . 


Claim Rejections - 35 USC § 103

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe (JP61-225400 A) in view of Hommura (US PGPUB 2012/0325440). 

Regarding claims 4 and 6, Isobe remains as applied above.

Isobe does not explicitly disclose wherein fiber diameter of the copper fibers is within the range of 18.5 μm to 50 μm, or wherein thickness of the copper fiber nonwoven fabric is within the range of 149 μm to 332.8 μm.

However, Hommura teaches a cooling device comprising a nonwoven fabric made up of metallic fabric such as copper fabric (Abstract and [0113]).  Hommura teaches the use of fibers such as linear fibers within 10 to 200 mu.m in diameter ([0014] and [0113]-[0116]).  Hommura also teaches use of a fabric on the order of 0.2 to 0.3 mm in thickness ([0124]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the copper fibers and the fabric of Isobe with fiber diameters in the range of 10 to 200 mu.m and/or with a fabric thickness in the range of 0.2 to 0.3 mm in order to obtain a cooling device that is suitable for cooling a heat source and enables a large amount of heat transportation despite its compact size, as taught by Hommura (Abstract, [0002], [0014], [0113]-[0116] and [0124]).



Response to Arguments

Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.
Applicant contends that Isobe discloses only the example of stainless fiber, and does not teach or suggest copper fiber nonwoven fabric which satisfies the plastic deformation rate of the present invention using copper fiber having particular average fiber length as is now recited in amended claim 1 and 3.
Regarding this contention, the examiner notes that Isobe is not limited to the Examples, and that Isobe does teach that the metal fiber is a stainless steel fiber, brass fiber, copper fiber or aluminum fiber.  The examiner notes applicant has not shown why the claimed properties would be unexpected when compared to the prior art.

 
Conclusion

		
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789